               Case 2:21-mj-00085-JHR Document 6 Filed 04/13/21 Page 1 of 1                                  PageID #: 13
AO 442 (Rev. 01/09) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                   for the
                                                              District of Maine

                   United States of America
                              v.                                     )
                        Stephen Tracy                                )
                                                                     )        Case No. 2:21-mj-85-JHR
                                                                     )
                                                                     )
                            Defendant


                                                      ARREST WARRANT
To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      Stephen Tracy                                                                                      ,
who is accused of an offense or violation based on the following document filed with the court:

      Indictment              Superseding Indictment           Information          Superseding Information            Complaint
      Probation Violation Petition             Supervised Release Violation Petition          Violation Notice         Order of the Court

This offense is briefly described as follows:

 Count One: Possession with intent to distribute fentanyl, in violation of Title 21, United States Code, Section 841(a)(1).




                                                                   Return

           This warrant was received on (date)                           , and the person was arrested on (date)
at (city and state)                                            .


Date:



                                                                                              Printed name and title
